Title: From George Washington to Brigadier General Edward Hand, 20 November 1778
From: Washington, George
To: Hand, Edward


  
    Sir
    Head Quarters Fredericksbg [N.Y.] 20th Novr 1778
  
Since mine of the 16th your missing letter of the 10th and another of the 11th has come to hand. A supply of Cloathing for the 4th Penna Regt and the Rifle Corps has been ordered up by Capt. Cobourn of Colo. Aldens Regiment and I hope it may be arrived with them by this time.
  The exigency of Affairs to the Northward having required an additional number of troops to be sent thither, I have ordered up the New York Brigade as being most convenient and suitable upon many accounts. Genl James Clinton their own Brigadier going with them will of course supersede you, and as the whole force in that quarter will not admit of being divided into commands proper for two General Officers, I have thought it would be more agreeable to you to remove down to the Minisink settlement and take the command of a body of troops which we are under the necessity of assembling there to protect that Frontier against the incursions of the Indians. The Corps at the Minisink will consist of Count Pulaski’s Legion, Colo. Armands 
    
    
    
    Corps and Colo. Spencers Regt making about 500 Horse and Foot. Colonel Cortlands Regiment is at Rochester in the neighbourhood of Minisink. This Regt tho’ part of Genl Clintons Brigade will remain under your command for the present.
The troops upon the Susquehanna (tho’ pretty remote) consisting of Colo. Hartleys Regt and two independent Companies will also be under your general direction, should there be any means of cooperation—I have just heard that the Indians have again appeared at Wyoming and threaten that quarter seriously.
If you have, in consequence of my last, formed any plans of Offence, you will be pleased to communicate them to Genl Clinton and repair as speedily as possible to Minisink and acquaint me upon your arrival there. As Governor Clinton goes himself to the Frontier he will be the best judge of the propriety of taking the Ranging Companies into pay again. I send you a Copy of Colo. Hartley’s letter by which you will perceive the situation of matters upon Susquehanna. I am Sir Yr most obt Servt

  Go: Washington

